 

Exhibit 10.24

 

February 15, 2016                    

 

 

 

Mr. Dermot Halpin

 

 

Dear Dermot:

 

We are pleased to extend you this offer of continued employment as President,
Vacation Rentals of TripAdvisor, LLC (the “Company”).  This offer may be
accepted by countersigning where indicated at the end of this letter. 

Duties and Extent of Service

As President, Vacation Rentals you will have responsibility for performing those
duties as are customary for, and are consistent with, such position, as well as
those duties as the Company may from time to time designate (consistent with
your role). You shall report directly to the Company’s Chief Executive
Officer.  You agree to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein which may be
adopted from time to time by the Company.  Except for vacations and absences due
to temporary illness, you will be expected to devote your full business time and
effort to the business and affairs of the Company.  Notwithstanding the
foregoing, you may serve as a board member or consultant to one other entity
with the prior written consent of the Company.  

Compensation

In consideration of your continued employment with the Company, effective as of
October 1, 2015, the Company will pay you a base salary of $390,000, payable in
accordance with the Company’s standard payroll practices, as applicable.  You
will, for each calendar year, also be eligible to receive an annual
discretionary bonus targeted at 50% of your base salary for the applicable year,
subject to meeting individual and Company objectives, as determined by the Board
of Directors of TripAdvisor, Inc., a Delaware corporation (“TripAdvisor”).  Such
annual bonuses will be paid to you at the same time that bonuses are paid to
other Company executives and you shall be eligible for a full annual bonus if
you are employed as of the last day of the applicable calendar year.

 

Additional Benefits

You will be entitled to participate in such employee benefit plans and fringe
benefits as may be offered or made available by the Company from time to time to
its employees and to persons who are at the VP1 level or below.  You will also
be entitled to paid vacation

--------------------------------------------------------------------------------

 

annually, based on your seniority (including prior service) in accordance with
the Company’s standard policies, provided, however, that you shall accrue at
least 28 days of paid vacation each calendar year.  In addition, you will be
entitled to a personal travel allowance of $20,000 per year, grossed up for
taxes, and the Company agrees to reimburse you for expenses associated with the
preparation and filing of tax returns for years 2015 and 2016.  

Your participation in such employee benefit plans and fringe benefits, and the
amount and nature of the benefits to which you shall be entitled thereunder or
in connection therewith, shall be subject to the terms and conditions of such
employee benefit plans and fringe benefits.

Confidentiality, Non-Competition, Non-Solicitation and Assignment   

 

(a)You acknowledge that while employed by the Company you will occupy a position
of trust and confidence. The Company has provided and shall continue to provide
you with Confidential Information (as defined below).  You shall hold in a
fiduciary capacity for benefit of the Company and its subsidiaries and
affiliates, and shall not, except as may be required to perform your duties
hereunder or as required by applicable law, without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, whether
directly or indirectly, any Confidential Information. “Confidential Information”
shall mean information about the Company or any of its subsidiaries or
affiliates, and their respective businesses, employees, consultants,
contractors, suppliers, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes and that was learned by you in the course of employment by the Company
or any of its subsidiaries or affiliates, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, processes, methods,
research, secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale, information relating to accounting or tax
strategies and data, information and client and customer lists and all papers,
resumes, and records (including computer records) of the documents containing
such Confidential Information. For purposes of this agreement, information shall
not cease to be Confidential Information merely because it is embraced by
general disclosures for financial reporting purposes or because individual
features or combinations thereof are publicly available. Notwithstanding the
foregoing provisions, if you are required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
you shall promptly notify the Company in writing of any such requirement so that
the Company may seek an appropriate protective order or other appropriate remedy
or waive compliance with the provisions hereof.  You shall reasonably cooperate
with the Company to obtain such a protective order or other remedy. If such
order or other remedy is not obtained prior to the time you are required to make
the disclosure, or the Company waives compliance with the provisions hereof, you
shall disclose only that portion of the confidential or proprietary information
which he is advised by counsel that he is legally required to so disclose.  You
acknowledge that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. You agree to deliver or return to the Company, at the
Company’s request at any time or upon termination or expiration of your
employment, all documents, computer tapes and disks, plans, initiatives,
strategies, records, lists,

- 2 -

--------------------------------------------------------------------------------

 

data, drawings, prints, notes and written information (and all copies thereof)
created by or on behalf of the Company or its subsidiaries or affiliates or
prepared by you in the course of your employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Company.  The term control (including the terms controlling, controlled by
and under common control with) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract, or
otherwise.

 

(b)In consideration of the Company’s promise to disclose, and disclosure of, its
Confidential Information and other good and valuable consideration provided
hereunder, the receipt and sufficiency of which you hereby acknowledge, you
agree and covenant that from the date hereof and until nine months beyond your
date of Termination of Employment from the Company or any of its subsidiaries or
affiliates for any reason (the “Restricted Period”), you shall not, directly or
indirectly, engage in, assist or become associated with a Competitive
Activity.  For purposes of this agreement, (i) a “Competitive Activity” means,
at the time of your termination, any business or other endeavor in any
jurisdiction of a kind being conducted by the Company or any of its subsidiaries
or affiliates (or demonstrably anticipated by the Company or its subsidiaries or
affiliates and, for avoidance of doubt, such affiliates to exclude Liberty Media
Corporation, Liberty Interactive Corporation, Liberty TripAdvisor Holdings, Inc.
or any of their respective subsidiaries), in any jurisdiction as of the date
hereof or at any time thereafter; and (ii) you shall be considered to have
become “associated with a Competitive Activity” if you becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, (i) you may
make and retain investments during the Restricted Period, for investment
purposes only, in less than 5% of the outstanding capital stock of any
publicly-traded corporation engaged in a Competitive Activity if stock of such
corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if you are not otherwise affiliated with such
corporation; (ii) you may serve as an employee or partner (or otherwise invest
or hold an ownership interest) in an investment firm that has an ownership
interest in a partnership, corporation or other organization that is engaged in
a Competitive Activity, provided that such ownership interest does not
constitute greater than 20% of such investment firm’s total assets under
management and you are not directly involved with the provision of direction or
management of such entity engaged in the Competitive Activity, including the
investment decisions thereof; and (iii) you may serve as an employee of or
partner (or otherwise hold an ownership interest) in a consultancy or investment
bank engaged in providing advisory services to entities engaged in Competitive
Activities, provided that you are not directly involved in the provision of the
advisory services to such entities engaged in the Competitive
Activity.  Notwithstanding the foregoing, to the extent that, solely due to a
change in scope of the business of the Company or any of its subsidiaries or
affiliates (e.g., by virtue of an acquisition or strategic change), you have
become “associated with a Competitive Activity” (i.e., for purposes of clarity,
your activity prior to such change in scope was permissible under this section),
then you shall have a reasonable period of time, not to exceed 12 months, to
cure such association with a Competitive Activity, including by resignation (if
personal services), liquidation or

- 3 -

--------------------------------------------------------------------------------

 

unwinding (if investment-related) or eliminating any activity or involvement
with such entity engaged in the Competitive Activity, in all cases on such terms
as are reasonably acceptable to the Company.  

 

(c)You recognize that you will possess Confidential Information about other
employees, officers, directors, agents, consultants and independent contractors
of the Company and its subsidiaries or affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
subsidiaries or affiliates. You recognize that the information you will possess
about these employees, officers, directors, agents, consultants and independent
contractors is not generally known, is of substantial value to the Company and
its subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by you because of your
business position with the Company. You agree (i) that, during the Restricted
Period, you will not, directly or indirectly, hire or solicit or recruit the
employment or services of (i.e., whether as an employee, officer, director,
agent, consultant or independent contractor), or encourage to change such
person’s relationship with the Company or any of its subsidiaries or affiliates,
any employee, officer, director, agent, consultant or independent contractor of
the Company or any of its subsidiaries or affiliates, provided, however, that a
general solicitation of the public for employment (and any hiring pursuant
thereto) shall not constitute a solicitation hereunder so long as such general
solicitation is not designed to target, or does not have the effect of
targeting, any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates, provided,
further, that the hiring, solicitation or engagement (i.e., on a non-exclusive
basis) of third-party professional advisors (e.g., law firms, accountancies)
shall not constitute recruitment hereunder and (ii) that you will not convey any
Confidential Information or trade secrets about any employees, officers,
directors, agents, consultants and independent contractors of the Company or any
of its subsidiaries or affiliates to any other person except within the scope of
your duties ereunder.

 

(d)During the Restricted Period, you shall not, without the prior written
consent of the Company, directly or indirectly, solicit, attempt to do business
with, or do business with any customers of, suppliers (including providers of
travel inventory) to, business partners of or business affiliates of the Company
or any of its subsidiaries or affiliates (collectively, “Trade Relationships”)
on behalf of any entity engaged in a Competitive Activity, or encourage
(regardless of who initiates the contact) any Trade Relationship to use the
services of any competitor of the Company or its subsidiaries or affiliates, or
encourage any Trade Relationship to change its relationship with the Company or
its subsidiaries or affiliates.

 

(e)All Executive Developments (as defined below) shall be made for hire by you
for the Company or any of its subsidiaries or affiliates. “Executive
Developments” means any idea, discovery, invention, design, method, technique,
improvement, enhancement, development, computer program, machine, algorithm or
other work or authorship, in each case, (i) that (A) relates to the business or
operations of the Company or any of its subsidiaries or affiliates, or
(B) results from or is suggested by any undertaking assigned to you or work
performed by you for or on behalf of the Company or any of its subsidiaries or
affiliates, whether created alone or with others, during or after working hours
and (ii) that is conceived or developed during the Term. All Confidential
Information and all Executive Developments shall remain the sole

- 4 -

--------------------------------------------------------------------------------

 

property of the Company or any of its subsidiaries or affiliates. You shall
acquire no proprietary interest in any Confidential Information or Executive
Developments developed or acquired during the Term. To the extent you may, by
operation of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Executive Development, you hereby assign to the
Company all such proprietary rights. You shall, both during and after the Term,
upon the Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its reasonable discretion deem
necessary or desirable to evidence, establish, maintain, perfect, enforce or
defend the Company’s rights in Confidential Information and Executive
Developments.

 

At-Will Employment; Termination Without Cause; Resignation With Good Reason

Please note that this offer letter is not a contract of employment for any
specific or minimum term and that the employment offered hereby is terminable at
will.  This means that our employment relationship is voluntary and based on
mutual consent.  You may resign your employment with or without Good Reason (as
defined below), and the Company likewise may terminate your employment, at any
time, with or without Cause (as defined in Section 1(h)(ii) of TripAdvisor’s
2011 Stock and Annual Incentive Plan, as amended (the “2011 Plan”)) and with
written notice.  Any prior oral or written representations to the contrary are
void, and any future representations to the contrary are also void and should
not be relied upon unless they are contained in a formal written employment
contract signed by an officer of the Company and expressly stating the Company’s
intent to modify the at-will nature of your employment.  

“Good Reason” shall mean the occurrence of any of the following without your
prior written consent: (A) the Company’s material breach of any material
provision of this offer letter, (B) the material reduction in your title,
duties, reporting responsibilities (provided that a change in reporting
structure shall not be considered Good Reason so long as the individual you are
directly reporting to has a title and job level that is higher than yours) or
level of responsibilities as President, Vacation Rentals and VP1 of the Company,
(C) the material reduction in your annual base salary or your total annual
compensation opportunity, or (D) the relocation of your principal place of
employment more than 20 miles outside the Needham, Massachusettes area, provided
that in no event shall your resignation be for “Good Reason” unless (x) an event
or circumstance set forth in clauses (A) through (D) shall have occurred and you
provide the Company with written notice thereof within 30 days after you have
knowledge of the occurrence or existence of such event or circumstance, which
notice specifically identifies the event or circumstance that you believe
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within 30 days after receipt of such notice, and (z) you
resign within 90 days after the date of delivery of the notice referred to in
clause (x) above.

Upon a Termination of Employment (as defined in the 2011 Plan) by the Company
for other than Cause, death or Disability (as defined in the 2011 Plan), or by
you for Good Reason (as defined above), then:

- 5 -

--------------------------------------------------------------------------------

 

i.the Company shall continue to pay you your base salary then in effect in
accordance with normal payroll practices (but disregarding any reduction in base
salary that constituted Good Reason) for six months following the date of
termination;

ii.the Company shall pay for your (and your dependents) continued participation
in all Company group health, medical, dental and vision plans that you were
covered by as of immediately before your Termination of Employment with such
coverage extending for six months commencing on the first day of the calendar
month following the month of the Terminaton of Employment;

iii.(1) if at such time Stephen Kaufer is the Chief Executive Officer (or
similarly situated position) of the Company, the Company will consider in good
faith the acceleration of any of your compensation awards based on, or in the
form of, TripAdvisor equity (e.g. restricted stock, restricted stock units,
stock options or similar instruments) (“Equity Awards”) that are outstanding and
unvested at the time of such termination but which would, but for a Termination
of Employment, have vested during the six months following such termination
(such period, the “Equity Acceleration Period”) or (2) if at such time Stephen
Kaufer is not the Chief Executive Officer (or similarly situated position) of
the Company, the Company will, subject to the approval of the Compensation
Committee, procure an acceleration of any of your Equity Awards that are
outstanding and unvested at the time of such termination but which would, but
for a Termination of Employment, have vested during the Equity Acceleration
Period; provided, in either case, nothing herein shall be a contractual
entitlement to any acceleration of equity nor is the acceleration guaranteed;
provided, further, that any amount that would vest under this provision but for
the fact that outstanding performance conditions have not been satisfied shall
vest (and, with respect to awards other than stock options and stock
appreciation rights, settle) only if, and at such point as, such performance
conditions are satisfied; and provided, further, that if any Equity Awards made
subsequent to the Effective Date of this Agreement specifies a more favorable
post-termination vesting schedule for such equity, the terms of the award
agreement for such Equity Award shall govern.  

iv.The payment to you of the severance pay or benefits described in this
section is contingent upon you signing and not revoking a separation and release
of the Company and its affiliates in a form substantially similar to that used
for senior executives of the Company (the “Release”), and your compliance with
the restrictive covenants set forth in this section (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
affiliates, and, if curable, is cured by you promptly after receipt of notice
thereof given by the Company). The Release shall be delivered by the Company to
you within ten (10) days following your employment termination date and must
become effective no later than sixty (60) days following your Termination of
Employment or such earlier date required by the Release (such deadline, the
“Release Deadline”). If the Release does not become effective by the Release
Deadline, you will forfeit any rights to severance. In no event will severance
payments or benefits (other than any Accrued Obligations) be

- 6 -

--------------------------------------------------------------------------------

 

paid or provided until the Release becomes effective and irrevocable but in no
event shall you forfeit Equity Awards that had vested through the date of
Termination of Employment other than the Equity Awards for which the vesting was
accelerated pursuant to this offer letter.  Upon the Release becoming effective
and irrevocable, any payments delayed from the date of Termination of Employment
through the effective date of the Release will be payable in a lump sum without
interest as soon as administratively practicable after the Release Deadline and
all other amounts will be payable in accordance with the payment schedule
applicable to each payment or benefit. In the event the termination occurs at a
time during the calendar year where the Release could become effective in the
calendar year following the calendar year in which termination occurs, then any
severance payments or benefits that would be considered Deferred Payments (as
defined below) will commence to be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, the Release Deadline.  You acknowledge and agree that the
Company’s payment of severance pay and benefits (except Accrued Obligations)
constitutes good and valuable consideration for such Release.

Governing Law; Waiver of Jury Trial and Punitive Damages

This offer letter and all matters or issues related hereto shall be governed by
and construed under the laws of the Commonwealth of Massachusetts, without
reference to principles of conflicts of laws.  Any and all disputes between the
parties which may arise pursuant to this letter will be heard and determined
before an appropriate federal court in Massachusetts, or, if not maintainable
therein, then in an appropriate Massachusetts state court.  The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this letter, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.  EACH PARTY HEREBY WAIVES ANY RIGHT TO A JURY TRIAL AND TO CLAIM OR
RECOVER PUNITIVE DAMAGES.

Entire Agreement; Amendment

This offer letter sets  forth the sole and entire agreement and understanding
between the Company and you with respect to the specific matters contemplated
and addressed herein.  No prior agreement, whether written or oral (including,
without limitation, that letter, effective November 29, 2011, between you and
TripAdvisor Ltd.), shall be construed to change or affect the operation of this
offer letter in accordance with its terms, and any provision of any such prior
agreement which conflicts with or contradicts any provision of this offer letter
is hereby revoked and superseded.  In the event of any conflict in terms between
this offer letter and any other agreement between you and the Company or any
Company plan or policy, the terms of this offer letter shall prevail and
govern.  This offer letter and any payments or benefits provided to you shall be
interpreted, construed, and administered to comply with Internal Revenue Code
Section 409A (“409A”) and to avoid the imposition of any 409A taxes upon you.

This offer letter may be amended or terminated only by a written instrument
executed both by you and the Company.

- 7 -

--------------------------------------------------------------------------------

 

Please acknowledge your acceptance of this offer and the terms of this offer
letter by signing below and returning a copy to me.

 

 

 

Sincerely,

 

 

 

 

 

TRIPADVISOR LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Seth J. Kalvert

 

 

Name:

Seth J. Kalvert

 

 

Title:

SVP, General Counsel and Secretary

 

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this offer letter
prior to signing hereunder.

 

/s/ Dermot Halpin

 

 

DERMOT HALPIN

 

 

 

 

 

 

Date:

February 15, 2016

 

 

 

- 8 -